Citation Nr: 1801163	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss of the left ear.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a thoracic spine sprain (diagnosed as degenerative disease of the lumbar spine) (back disability).  

3.  Entitlement to service connection for hearing loss of the left ear.  

4.  Entitlement to service connection for a thoracic spine sprain.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active service in the United States Army from July 1986 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, jurisdiction was transferred to the RO in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hearing loss of the left ear was previously denied.  The Veteran did not appeal the decision and it became final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.

2.  The Veteran's claim for entitlement to service connection for a back disability was previously denied.  The Veteran did not appeal the decision and it became final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.

3.  Resolving all doubt in the Veteran's favor, the Board finds that Veteran's left ear hearing loss was incurred during the Veteran's military service.

4.  The Veteran's back disability is not related to his military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has since been received, and the claim for entitlement to service connection for hearing loss of the left ear, is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  New and material evidence has since been received, and the claim for entitlement to service connection for a back disability, is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

3.  The criteria for service connection for hearing loss of the left ear have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in February 2011 before the July November 2011 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records.  

VA has also provided the Veteran with VA examinations in order to establish service connection in March 2011 and December 2013.  Accordingly, the Board finds that the opinions provided by the March 2011 and December 2013 VA examiners are adequate to adjudicate the claims because they were provided after the examiners reviewed the Veteran's claims file, the examiners examined the Veteran, and then the examiners provided opinions as to the diagnosis and symptoms associated with the Veteran's disability, which were based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).    

Moreover, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




II.  New and material evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A.  Left Ear Claim 

The Veteran was denied entitlement to service connection for hearing loss of the right ear in March 2009.  He did not appeal this decision and the March 2009 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran's claim was denied in 2009 because the Veteran was found not to have hearing loss for VA purposes.  Subsequently, VA has obtained additional lay statements from the Veteran and a private medical record that indicated that the Veteran had hearing loss in his left ear.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a left ear hearing disability is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

B.  Back Disability Claim 

The Veteran was denied entitlement to service connection for a back disability in March 2009.  He did not appeal this decision and the March 2009 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran's claim was denied in 2009 because his service treatment records were absent any treatments or diagnoses for a back condition while in service.  Subsequently, VA has obtained additional lay statements and the Veteran submitted service treatment records that did show complaints regarding his low back.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a back disability is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  The Service Connection Claims 

The Veteran contends that his left ear disability and back disability are related to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).



A.  Left Ear Claim 

The Veteran contends that his left ear disability is due to his military service.  

In addition to the previously discussed elements regarding service connection, the criteria for service connection regarding impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board acknowledges that the Veteran received service connection for bilateral tinnitus and for hearing loss of the right ear in 2009.  

As to the in-service incurrence the Veteran was a helicopter crew chief and was exposed to noises associated with helicopters, tanks, and small arms fire while he was in the Army.  Moreover, the Veteran stated that "in 1988 he was in a live fire exercise when a tank fired before he could put his hearing protection in and he has had tinnitus and hearing loss ever since that time."  See February 2009 VA Examination.  Moreover, the Veteran also declined any personal or family history of ear disease.  Lastly, the Veteran denied any occupational and recreational noise exposure.  See March 2011 VA Examination.  

As to the Veteran's lay statements, the Veteran stated that he primarily uses his left ear and he has a lot of difficulty hearing.  The Veteran also stated that sometimes he has to change ears but that doesn't help because he has problems with his right ear.  Moreover, the Veteran reported that he has difficulty with normal conversations.  Lastly, the Veteran contended that he was exposed to a high level of noise exposure while serving as a helicopter repairman and was granted service connection for his right ear so he believes that he should also receive service connection for his left ear.  See March 4, 2014 VA Form 9 attachment.  

The Board finds the lay statements regarding observable symptoms of hearing loss to be both competent and credible evidence because the symptom of hearing loss are observable by lay persons.  See Davidson supra; Jandreau, supra.  Moreover, the Board finds that that the Veteran's DD 214 supports his statements that he was a helicopter crew chief and he was exposed to aircraft engines throughout his military career.  However, the Board also acknowledges that the Veteran is not able to self-diagnose himself simply because he received service connection for his opposite ear.  Despite this, the Board finds the Veteran's statements to be highly probative as they relate to his observable symptoms and has placed significant weight on them.  Davidson supra; Jandreau, supra.

In addition, the Veteran submitted a private treatment record that showed the Veteran reported hearing loss was getting worse and that his private doctor diagnosed him with bilateral hearing loss.  See March 9, 2011 Private treatment note.  The Board only places limited probative weight on this piece of information.  The Board has reached this conclusion because this record does not contain any diagnostic testing showing hearing loss in the left ear and it does not contain any analysis as to how the Veteran's hearing loss is related to his military service.  However, since it is by a competent physician and based on the Veteran's statements, the Board will assign it some probative value.  See Bloom, supra; Davidson, supra.  .

The Veteran also attended two VA examinations regarding the nature and etiology of his left ear disability.  In February 2009, the examiner reported that the Veteran had a 96 percent speech recognition score in his left ear.  In addition, the examiner reported that the Veteran's puretone audiometric testing indicated a mild high frequency sensorineural hearing loss bilaterally.  Moreover, the Veteran's audiological testing indicated that the Veteran had hearing loss at 4000 Hz but all other test frequencies were within normal limits.  See February 2009 VA examination.  

Subsequently, in March 2011 the Veteran's hearing was once again evaluated.  At this examination, the Veteran had a 92 percent speech recognition score in his left ear and the examiner indicated that the Veteran's hearing loss was not disabling according to 38 C.F.R. § 3.385.  Moreover, the examiner opined that the hearing loss in the Veteran's left ear was not caused by or a result of noise exposure in the military and that the Veteran's hearing sensitivity from 250 to 8 kHz is within normal limits.  See March 2011 VA examination.  

Although the examiner found that the Veteran did not have hearing loss for VA purposes, the Board notes that the Veteran had a 92 percent speech recognition score in his left ear which meets the criteria for hearing loss as defined for VA compensation purposes

The Board finds the VA audiology examinations to have limited probative weight.  The Board has reached this conclusion based on several reasons.  First of all, the 2009 VA examination showed the Veteran had hearing loss in his left ear; however, he did not have hearing loss for VA purposes, and the examiner did not explain if that level of hearing loss was due to the Veteran's military service.  Moreover, the 2011 VA examiner focused his opinion solely on the audiological testing results and did not comment on the fact that the Veteran's speech recognition score met the threshold for his hearing loss according to the criteria set forth by VA.  Thus, as both examiners did not provide a thoughtful and thorough analysis based on the standards set forth by VA, the Board places little if any probative weight on these examinations.  See Bloom, supra; Davidson, supra

In sum, the Board finds that the record reflects that the Veteran does have a left ear hearing disability and his left ear hearing disability is caused by or related to his military service.  The Veteran's duties in the military exposed him to damaging levels of noise exposure and he has reported that he has had bilateral hearing loss since he was on active duty.  In reaching this conclusion, the Board has considered the Veteran's lay statements, his military assignments, and the available medical information and finds that the evidence for and against service connection for left ear hearing loss is in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hearing loss of the left ear is warranted.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; see also Gilbert.


B.  Back Disability Claim 

The Veteran contends that his back disability is due to his military service.  

As to a current diagnosis, the Veteran has been diagnosed with degenerative joint disease of the lumbosacral spine.  See December 2013 VA Examination.  

As to the in-service incurrence, the Veteran's service treatment records show that in March 1987 the Veteran reported that he had flank pain after falling off a tank while he was loading duffle bags.  The Veteran reported that he landed on his back and he had pain upon lateral movement.  See March 9, 1987 Service Treatment Record.  In addition, the Veteran sought treatment for chest pain that radiated to his mid-back in 1992.  See December 9, 1992 Service Treatment Record.  On the other hand, the record also reflects that several subsequent physical examinations that the Veteran attended were silent for any issues related to the Veteran's back.  See September 13, 1990, April 9, 1991, February 28, 1994 Physical Examinations.  

Turning to the medical evidence at hand, the Veteran's private treatment records show that he reported to his primary care provider that he injured the thoracic section of his back when he was carrying a bag of sand and stepped in a hole and fell at his work.  The record also shows that the Veteran reported several months of persistent pain that he attributed to an injury that he suffered at work.  See August 21, 2002, September 26, 2002, and January 9, 2003 Private Treatment Records.   

The Board finds these records to be probative as to the nature and etiology of the Veteran's disability.  The Board finds it noteworthy that the Veteran attributed his back pain to an injury that occurred at work and not due to an injury or event while on active duty.  Thus, the Board places probative weight on these statements as they relate to the origin of the Veteran's disability due to the fact that they were given in order to receive proper care and treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Moreover, the Veteran attended a VA examination in December 2013.  The Veteran reported that the onset of his back condition is when he fell off a tank in 1988 and after that he had minor pain in his back until it became worse in 1999.  See December 2013 VA examination.  After the examination, the examiner noted the complaints of back pain in service and found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that "there is no record of chronicity of a low back condition while on active duty.  The Veteran's spine changes are more likely related to wear and tear on his back noted as the body ages, worsened with central obesity (BMI 32), and poor body mechanics."  See December 2013 VA Examination.  

The Board finds this examination to be highly probative.  The Board has reached this conclusion because the examiner reviewed the Veteran's medical history, interviewed the Veteran, and examined the Veteran before providing an opinion on the Veteran's current disability.  Thus, the Board places significant probative weight on this opinion.  See Davidson, supra.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's back disability is not caused by or related to his military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information contained in the Veteran's claims file and finds that the December 2013 VA opinion is the most probative evidence of record.  Accordingly, the Board placed significant weight on this opinion.  As was previously noted, the evidence of record also indicates that current problems in the low back were exacerbated by a work-related injury that occurred after service.  Thus, the Board finds that entitlement to service connection for a back disability is not warranted because the weight of the probative evidence is against finding that the Veteran's current disability was caused by or related to his military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.307, 3.309, 3.303(d), 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a thoracic spine sprain, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss of the left ear, is reopened.

Entitlement to service connection for hearing loss of the left ear is granted.  

New and material evidence having been received, the claim for service connection for a thoracic spine sprain (diagnosed as degenerative disease of the lumbar spine), is reopened.

Entitlement to service connection for a thoracic spine sprain (diagnosed as degenerative disease of the lumbar spine), is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


